KOREA EQUITY FUND, INC. Worldwide Plaza 309 West 49th Street New York, New York 10019-7316 NOTICE OF 2 August14, 2014 To the Shareholders of Korea Equity Fund, Inc.: Important Notice Regarding the Availability of Proxy Materials for Annual Meeting of Shareholders to be held on Thursday, August14, 2014:The Notice of Annual Meeting of Shareholders and Proxy Statement are available at www.edocumentview.com/KEF. Notice is hereby given that the 2014 Annual Meeting of Shareholders (the “Meeting”) of Korea Equity Fund, Inc., a Maryland corporation (the “Fund”), will be held at the offices of Nomura Asset Management U.S.A. Inc., Worldwide Plaza, 309 West 49th Street, New York, New York 10019-7316, on Thursday, August14, 2014, at 10:30a.m. to consider and vote on the following matters: (1)the election of one Director to serve as a Class II Director, to serve for a term of three years and until his successor is duly elected and qualifies; and (2)the transaction of such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on July2, 2014 as the Record Date for the determination of shareholders entitled to notice of and to vote at the Meeting or any adjournment or postponement thereof. Shareholders are cordially invited to attend the Meeting.Shareholders who do not expect to attend the Meeting in person are requested to complete, date and sign the enclosed proxy card and return it promptly in the envelope provided for that purpose.The enclosed proxy is being solicited on behalf of the Board of Directors of the Fund. By Order of the Board of Directors Neil A. Daniele, Secretary New York, New York Dated:July 14, 2014 [This page intentionally left blank] PROXY STATEMENT KOREA EQUITY FUND, INC. 2 August14, 2014 INTRODUCTION This Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Korea Equity Fund, Inc., a Maryland corporation (the “Fund”), to be voted at the 2014 Annual Meeting of Shareholders of the Fund (the “Meeting”) to be held at the offices of Nomura Asset Management U.S.A. Inc., Worldwide Plaza, 309 West 49th Street, New York, New York 10019-7316, on Thursday, August14, 2014, at 10:30a.m. The approximate mailing date of this Proxy Statement is July 16, 2014. All properly executed proxies received prior to the Meeting will be voted at the Meeting in accordance with the instructions marked thereon or otherwise as provided therein.Unless instructions to the contrary are marked, proxies will be voted FOR the election of one Class II Director (Proposal1). Any proxy may be revoked at any time prior to the exercise thereof by giving written notice of the revocation to the Secretary of the Fund at the Fund’s address indicated above, by submitting a subsequently executed proxy or by voting in person at the Meeting. Only shareholders can attend the Meeting and any adjournment or postponement thereof.To gain admittance, if you are a shareholder of record, you must bring a form of personal identification to the Meeting, where your name will be verified against our shareholder list.If a broker or other nominee holds your shares and you plan to attend the Meeting, you should bring a recent brokerage statement showing your ownership of the shares, as well as a form of personal identification.Only shareholders of record present in person or by proxy will be able to vote, or otherwise exercise the powers of a shareholder, at the Meeting. The Board of Directors has fixed the close of business on July2, 2014 as the Record Date for the determination of shareholders entitled to notice of and to vote at the Meeting and at any adjournment or postponement thereof.Shareholders of record on the Record Date will be entitled to one vote for each share held, with no shares having cumulative voting rights.As of July2, 2014, the Fund had outstanding 9,740,623 shares of Common Stock, par value $0.10 per share. The Board knows of no business other than the proposal described in this Proxy Statement that is proposed to be presented at the Meeting.If any other matter is properly presented, it is the intention of the persons named in the enclosed proxy to vote in accordance with their discretion. The Fund sends annual and semi-annual reports to shareholders.The Fund will furnish, without charge, a copy of its most recent annual report and semi-annual report succeeding such annual report to shareholders upon request to the Fund at Worldwide Plaza, 309 West 49th Street, New York, New York 10019-7316 (or call 1-800-833-0018).Shareholders may contact such number to obtain directions to be able to attend the meeting and vote in person. PROPOSAL 1. ELECTION OF DIRECTOR The Fund’s Board of Directors is divided into three classes of Directors serving staggered three-year terms and until their successors are elected and qualify.Each year the term of office of one class will expire.The Class II Director nominee proposed in this Proxy Statement is currently a Director of the Fund.The other current Directors consist of two ClassI Directors and two Class III Directors, who serve until the annual meetings of shareholders in 2016 and 2015, respectively, and their successors are duly elected and qualify. Should any vacancy occur on the Board of Directors, the remaining Directors would be able to fill such vacancy by the affirmative vote of a majority of the remaining Directors in office, even if the remaining Directors do not constitute a quorum, subject to any applicable requirements of the Investment Company Act of 1940, as amended (the “Investment Company Act”).Any Director elected by the Board to fill a vacancy would hold office until the remainder of the full term of the class of Directors in which the vacancy occurred and until a successor is elected and qualifies.If the size of the Board is increased, additional Directors will be apportioned among the three classes to make all classes as nearly equal as possible. Nominee Proposed for Election as Class II Director Yutaka Itabashi has been nominated by the Board to serve as a Class II Director for a term expiring at the Annual Meeting of Shareholders to be held in 2017 and until his successor is duly elected and qualifies.The Board of Directors elected Mr. Itabashi to serve as a Class II Director on October 2, 2013 to fill a vacancy created by the resignation of Mr. Masashi Terachi, who had resigned from the Board to assume new responsibilities at an affiliate of Nomura Asset Management Co., Ltd. (“NAM”) based in Tokyo.The nominee has indicated an intention to serve if elected and has consented to being named in this Proxy Statement. Unless authority is withheld in the proxy or properly revoked, it is the intention of the persons named in the accompanying proxy card to cast each vote FOR the election of Mr. Itabashi as a Class II Director. 2 The Board of Directors knows of no reason why the Class II Director nominee will be unable to serve, but in the event of any such unavailability, the proxies received will be voted for such substitute nominee as the Board of Directors may recommend.Mr. Itabashi is an “interested person” of the Fund within the meaning of the Investment Company Act as a result of his service with NAM and its affiliates. Biographical and other information relating to the nominee for election as a Class II Director of the Fund is set out below. Interested Director Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served** Principal Occupation(s) During Past Five Years Number of Funds in the Fund Complex Overseen by the Director*** Other Public Directorships Held by the Director Yutaka Itabashi (48)* c/o Nomura Asset Management U.S.A. Inc. Worldwide Plaza 309 West 49th Street New York, NewYork 10019 President and Class II Director President and Director since 2013 President of Nomura Asset Management U.S.A. Inc. (“NAM-U.S.A.”) and Nomura Global Alpha LLC (“NGA”) since 2013; Managing Director of NAM from 2004 to 2013; Senior Managing Director of Nomura Funds Research and Technologies Co., Ltd. from 2007 to 2012 Two registered investment companies consisting of two portfolios None * Mr.Itabashi is an “interested person,” as defined in the Investment Company Act, of the Fund based on his positions with NAM-U.S.A. and NAM. Mr.Itabashi is also a director of Japan Smaller Capitalization Fund, Inc., for which NAM-U.S.A. acts as manager and for which NAM acts as investment adviser. **
